Title: From John Adams to the President of Congress, 9 November 1783
From: Adams, John
To: President of Congress


          Sir
            London November 9th. 1783.
          About the fourteenth of September I was seized at Paris with a Fever, which proved to be a dangerous one, and brought me, very low, so that I was unable to attend to any business for some time.— on the twentieth of October, in Pursuance of the Advice of my Friends, I sett out from Auteuil a Village in the Neighbourhood of Passy for London, which City I reach’d by slow Journeys, the twenty sixth. I found my strength increase as I advanced, and my Health is so much improved that I am perswaded the last sickness has been of Service to me, having never enjoyed since my great sickness at Amsterdam, so good Health as at Present. Mr: Jay had sett off for London, about ten days before me; and since my arrival, we have been much together, and have found every thing agreeable, notwithstanding the innumerable, and incessant Lyes, and Nonsense of the Newspapers.
          As I came here in a private Capacity altogether, I have not visited any one of the Ministers, nor any one of the foreign Ambassadors, and I am inclined to think upon the whole that I shall not, unless we should receive the Commission to treat of Commerce, which Congress resolved on, the first of last May, while I stay here.
          The Whig Part of the Present Administration are much embarassed with the Tory Part and their Refugees: so that the spirit of the present administration, I must in duty say is not so friendly to the United States as it ought to be, for Want of Powers however, We can reduce nothing to a Certainty. we expect every day to receive our Commission and Instructions.
          Mr: Hartley thinks himself impowered to finish the Business with us, by his former Commission. The Ministry are of the same Opinion; And it is no doubt true. So that as soon as our Commission and Instructions arrive, we shall enter upon the Conferences.— But whether we shall go to Paris, or Dr: Franklin will come here, at present I know not. The Negotiation, I am perswaded, would succeed better here than at Paris.
          I have the honour to be with great Respect, Sir, your / most obedient, and most humble Servant.
          John Adams.
        